Exhibit 10.1

EXECUTIVE LEADERSHIP AND CORPORATE STAFF

2011 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the Company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive. Participants:    Employees of Dean Foods
who are in positions to influence and/or control results in their specific areas
of responsibility and/or the Corporation. In particular, salary grade levels 9
and above are eligible to participate. Payout Criteria:    The criteria for
payment to Participants under this Plan and the weighting of such criteria is
based on individual target incentive percentages, performance against financial
targets, and performance against individual objectives as set forth below.
Depending on the Participant’s role in the organization, Individual Objectives
may be based on Corporate, Functional, Business Unit, or Individual Objectives
and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

CEO

  

- 60% Financial Objectives

President & COO

  

Functional EOT Members (e.g.)

  

60% = Dean Foods Operating Income

–    Human Resources

  

–    Finance

  

- 40% Individual Objectives

–    R&D

  

–    Supply Chain

  

–    Legal

  

–    Strategy

   All Corporate Staff not covered by another STI plan   

 

Payout Scales:    The financial payout factor is 0% - 200%, rounded to the
nearest whole percentage, based on actual performance against approved
objectives. The individual objective factor is 0% - 150% of actual performance
against approved objectives. Objectives Performance Payout Factor:    Approved
financial objectives and the range of performance for each objective for the
Plan Year along with the corresponding payout factor scale based on actual
performance will be included in the Administrative Guidelines for the Plan. The
STI Plan Year is the same as the Dean Foods fiscal year.

 

1



--------------------------------------------------------------------------------

Individual Objectives:    Each Plan Participant maintains a 40% objective
against the attainment of certain specified individual objectives as determined
by the Participant’s supervisor and / or Compensation Committee of the Board of
Directors. Actual earned awards are based on the individual’s performance rating
under the Performance Management Process and the determination of final
percentage targets against which the 40% will apply. Financial Multiplier:   
The financial multiplier is the financial payout factor and is applied against
the individual objective factor, if the financial payout factor exceeds 100%.
For plans with multiple financial components, the multiplier will be a weighted
average of each financial component. If the financial payout factor does not
exceed 100%, no multiplier is applied to the individual objective factor.
Adjustment of Targets / Actuals:    Upon the recommendation of the CEO, the
Compensation Committee may (but has no obligation to) adjust the criteria,
targets, actuals, or payout scale upon the occurrence of extraordinary events or
circumstances. Significant acquisitions or dispositions of assets or companies
or issuances or repurchases of common stock or other equity interests may, at
the Compensation Committee’s discretion, result in an adjustment to the Dean
Foods financial target or plan-specific financial target. Determination of
Individual Target Incentive:    Individual target incentives for specific
positions are included in the Dean Foods Integrated Compensation Program. The
Company may make adjustments to an individual’s target incentive based on market
conditions or business requirements, as necessary. Definitions:    “Disability”
is defined as permanent and total disability (within the meaning of Section
22(e)(3) of the Internal Revenue Service Code (“Code”).    “Retirement” is
defined as (i) age fifty-five (55), so long as the Participant has completed at
least ten (10) years of continuous service immediately prior to retirement, or
(ii) age sixty-five (65).    “Actively Employed” is defined as the Participant
must not have been terminated prior to the identified date. Eligibility:   
Eligibility is determined by salary grade in the Company, or as approved by the
Executive Vice President Human Resources, or designate. Participants must be
actively employed by the Company on the last working day of the Plan Year in
order to receive an incentive award, except as otherwise provided by State law.
A Participant is disqualified from receiving any incentive award (financial and
/ or individual) under the Plan if: (1) the Participant receives a Significantly
Below Target (or equivalent) performance rating for the plan year or (2) the
Participant is

 

2



--------------------------------------------------------------------------------

   terminated for Cause, as defined below, at any point between the last working
day of the Plan Year and the date the incentive award is paid, except as
otherwise provided by State law. If a Participant dies, becomes disabled, or
retires prior to the payment of awards, or if a Participant’s job is eliminated
and such job elimination makes the Participant eligible to receive benefits
under a Company severance plan or policy, the Participant may receive a payout,
at the time other incentive awards are paid, based on actual time in the
position and actual results of the company. Eligibility and individual target
amounts may be prorated. A Participant’s year- end base salary will be used to
calculate the incentive award in the case of those individuals actively employed
by the Company on the last working day of the Plan Year. A Participant’s base
salary at the time of death, disability, retirement, or job elimination will be
used to calculate the pro-rated incentive award in those specific circumstances.
All proration of incentive awards will be calculated based on whole month
participation. If an employee becomes eligible to participate in the Plan,
transfers between Plans, changes target participation in the Plan, or becomes
ineligible to participate in the Plan between the first day of the month and the
15th of the month, the incentive award will be calculated based on full month
participation. If the eligibility change occurs between the 16th of the month
and the end of the month, the incentive award will be calculated beginning with
the full calendar month following the change. Eligible Participants who join the
Company on or after October 1st will receive a prorated award, if earned, with
the individual portion of the award calculated at target performance. There will
be no award made for employees hired after December 15th of the Plan Year.
“Cause” Defined:    For purposes of this Agreement, “Cause” means a
Participant’s (i) willful failure to perform substantially a Participant’s
duties; (ii) willful or serious misconduct that has caused, or could reasonably
be expected to result in, material injury to the business or reputation of the
Company; (iii) conviction of, or entering a plea of guilty or nolo contendere
to, a crime constituting a felony; (iv) breach of any written covenant or
agreement with the Company, any material written policy of the Company or any
Company code of conduct or code of ethics, or (v) failure to cooperate with the
Company in any internal investigation or administrative, regulatory or judicial
proceeding. Repayment Provision:    The Participant in this Plan agrees and
acknowledges that this Plan is subject to any policies that the Compensation
Committee of the Dean Foods Board of Directors may adopt from time to time with
respect to the repayment to the Company of any benefit received pursuant to this
Plan, including “clawback” policies.

 

3



--------------------------------------------------------------------------------

BUSINESS UNIT LEADERS

2011 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the Company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive. Participants:    Employees of Dean Foods
who are in positions to influence and/or control results in their specific areas
of responsibility and/or the Corporation. In particular, salary grade levels 9
and above are eligible to participate. Payout Criteria:    The criteria for
payment to Participants under this Plan and the weighting of such criteria is
based on individual target incentive percentages, performance against financial
targets, and performance against individual objectives as set forth below.
Depending on the Participant’s role in the organization, Individual Objectives
may be based on Corporate, Functional, Business Unit, or Individual Objectives
and will be noted as Individual Objectives in the Components.

 

Participant Group

  

Components

Business Unit Leaders

  

- 60% Financial Objectives

–    Dairy Core

  

–    WhiteWave

  

20% = Dean Foods Operating Income

–    Morningstar

  

40% = Business Unit Financial(s)

  

- 40% Individual Objectives

 

Payout Scales:    The financial payout factor is 0% - 200%, rounded to the
nearest whole percentage, based on actual performance against approved
objectives. The individual objective factor is 0% - 150% of actual performance
against approved objectives. Objectives Performance Payout Factor:    Approved
financial objectives and the range of performance for each objective for the
Plan Year along with the corresponding payout factor scale based on actual
performance will be included in the Administrative Guidelines for the Plan. The
STI Plan Year is the same as the Dean Foods fiscal year. Individual Objectives:
   Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
supervisor and / or Compensation Committee of the Board of Directors. Actual
earned awards are based on the individual’s performance rating under the
Performance Management Process and the determination of final percentage targets
against which the 40% will apply.

 

4



--------------------------------------------------------------------------------

Financial Multiplier:    The financial multiplier is the financial payout factor
and is applied against the individual objective factor, if the financial payout
factor exceeds 100%. For plans with multiple financial components, the
multiplier will be a weighted average of each financial component. If the
financial payout factor does not exceed 100%, no multiplier is applied to the
individual objective factor. Adjustment of Targets / Actuals:    Upon the
recommendation of the CEO, the Compensation Committee may (but has no obligation
to) adjust the criteria, targets, actuals, or payout scale upon the occurrence
of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target. Determination of Individual Target Incentive:    Individual
target incentives for specific positions are included in the Dean Foods
Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary. Definitions:   

“Disability” is defined as permanent and total disability (within the meaning of
Section 22(e)(3) of the Internal Revenue Service Code (“Code”).

   “Retirement” is defined as (i) age fifty-five (55), so long as the
Participant has completed at least ten (10) years of continuous service
immediately prior to retirement, or (ii) age sixty-five (65).    “Actively
Employed” is defined as the Participant must not have been terminated prior to
the identified date. Eligibility:    Eligibility is determined by salary grade
in the Company, or as approved by the Executive Vice President Human Resources,
or designate. Participants must be actively employed by the Company on the last
working day of the Plan Year in order to receive an incentive award, except as
otherwise provided by State law. A Participant is disqualified from receiving
any incentive award (financial and / or individual) under the Plan if: (1) the
Participant receives a Significantly Below Target (or equivalent) performance
rating for the plan year or (2) the Participant is terminated for Cause, as
defined below, at any point between the last working day of the Plan Year and
the date the incentive award is paid, except as otherwise provided by State law.
If a Participant dies, becomes disabled, or retires prior to the payment of
awards, or if a Participant’s job is eliminated and such job elimination makes

 

5



--------------------------------------------------------------------------------

   the Participant eligible to receive benefits under a Company severance plan
or policy, the Participant may receive a payout, at the time other incentive
awards are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
Participant’s year- end base salary will be used to calculate the incentive
award in the case of those individuals actively employed by the Company on the
last working day of the Plan Year. A Participant’s base salary at the time of
death, disability, retirement, or job elimination will be used to calculate the
pro-rated incentive award in those specific circumstances. All proration of
incentive awards will be calculated based on whole month participation. If an
employee becomes eligible to participate in the Plan, transfers between Plans,
changes target participation in the Plan, or becomes ineligible to participate
in the Plan between the first day of the month and the 15th of the month, the
incentive award will be calculated based on full month participation. If the
eligibility change occurs between the 16th of the month and the end of the
month, the incentive award will be calculated beginning with the full calendar
month following the change. Eligible Participants who join the Company on or
after October 1st will receive a prorated award, if earned, with the individual
portion of the award calculated at target performance. There will be no award
made for employees hired after December 15th of the Plan Year. “Cause” Defined:
   For purposes of this Agreement, “Cause” means a Participant’s (i) willful
failure to perform substantially a Participant’s duties; (ii) willful or serious
misconduct that has caused, or could reasonably be expected to result in,
material injury to the business or reputation of the Company; (iii) conviction
of, or entering a plea of guilty or nolo contendere to, a crime constituting a
felony; (iv) breach of any written covenant or agreement with the Company, any
material written policy of the Company or any Company code of conduct or code of
ethics, or (v) failure to cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding. Repayment
Provision:    The Participant in this Plan agrees and acknowledges that this
Plan is subject to any policies that the Compensation Committee of the Dean
Foods Board of Directors may adopt from time to time with respect to the
repayment to the Company of any benefit received pursuant to this Plan,
including “clawback” policies.

 

6



--------------------------------------------------------------------------------

BUSINESS UNIT LEADER ALPRO

2011 SHORT-TERM INCENTIVE COMPENSATION PLAN

 

Purpose:    To (i) align employee variable cash compensation with the annual
objectives of the Company, (ii) motivate employees to create sustained
shareholder value, and (iii) ensure retention of key employees by ensuring that
cash compensation remains competitive. Participants:    Employees of Dean Foods
who are in positions to influence and/or control results in their specific areas
of responsibility and/or the Corporation. In particular, salary grade levels 9
and above are eligible to participate.

Payout

Criteria:

   The criteria for payment to Participants under this Plan and the weighting of
such criteria is based on individual target incentive percentages, performance
against financial targets, and performance against individual objectives as set
forth below. Depending on the Participant’s role in the organization, Individual
Objectives may be based on Corporate, Functional, Business Unit, or Individual
Objectives and will be noted as Individual Objectives in the Components.

 

Participant Group

 

Components

Business Unit Leader

 

- 60% Financial Objectives

—    President, Alpro

 

 

60% = Alpro Financial Objectives

 

- 40% Individual Objectives

 

Payout Scales:    The financial payout factor is 0% - 200%, rounded to the
nearest whole percentage, based on actual performance against approved
objectives. The individual objective factor is 0% - 150% of actual performance
against approved objectives. Objectives Performance Payout Factor:    Approved
financial objectives and the range of performance for each objective for the
Plan Year along with the corresponding payout factor scale based on actual
performance will be included in the Administrative Guidelines for the Plan. The
STI Plan Year is the same as the Dean Foods fiscal year. Individual Objectives:
   Each Plan Participant maintains a 40% objective against the attainment of
certain specified individual objectives as determined by the Participant’s
supervisor and / or Compensation Committee of the Board of Directors. Actual
earned awards are based on the individual’s performance rating under the
Performance Management Process and the determination of final percentage targets
against which the 40% will apply.

 

7



--------------------------------------------------------------------------------

Financial Multiplier:    The financial multiplier is the financial payout factor
and is applied against the individual objective factor, if the financial payout
factor exceeds 100%. For plans with multiple financial components, the
multiplier will be a weighted average of each financial component. If the
financial payout factor does not exceed 100%, no multiplier is applied to the
individual objective factor. Adjustment of Targets / Actuals:    Upon the
recommendation of the CEO, the Compensation Committee may (but has no obligation
to) adjust the criteria, targets, actuals, or payout scale upon the occurrence
of extraordinary events or circumstances. Significant acquisitions or
dispositions of assets or companies or issuances or repurchases of common stock
or other equity interests may, at the Compensation Committee’s discretion,
result in an adjustment to the Dean Foods financial target or plan-specific
financial target. Determination of Individual Target Incentive:    Individual
target incentives for specific positions are included in the Dean Foods
Integrated Compensation Program. The Company may make adjustments to an
individual’s target incentive based on market conditions or business
requirements, as necessary. Definitions:    “Disability” is defined as permanent
and total disability (within the meaning of Section 22(e)(3) of the Internal
Revenue Service Code (“Code”).    “Retirement” is defined as (i) age fifty-five
(55), so long as the Participant has completed at least ten (10) years of
continuous service immediately prior to retirement, or (ii) age sixty-five (65).
   “Actively Employed” is defined as the Participant must not have been
terminated prior to the identified date. Eligibility:    Eligibility is
determined by salary grade in the Company, or as approved by the Executive Vice
President Human Resources, or designate. Participants must be actively employed
by the Company on the last working day of the Plan Year in order to receive an
incentive award, except as otherwise provided by State law. A Participant is
disqualified from receiving any incentive award (financial and / or individual)
under the Plan if: (1) the Participant receives a Significantly Below Target (or
equivalent) performance rating for the plan year or (2) the Participant is
terminated for Cause, as defined below, at any point between the last working
day of the Plan Year and the date the incentive award is paid, except as
otherwise provided by State law. If a Participant dies, becomes disabled, or
retires prior to the payment of awards, or if a Participant’s job is eliminated
and such job elimination makes

 

8



--------------------------------------------------------------------------------

   the Participant eligible to receive benefits under a Company severance plan
or policy, the Participant may receive a payout, at the time other incentive
awards are paid, based on actual time in the position and actual results of the
company. Eligibility and individual target amounts may be prorated. A
Participant’s year- end base salary will be used to calculate the incentive
award in the case of those individuals actively employed by the Company on the
last working day of the Plan Year. A Participant’s base salary at the time of
death, disability, retirement, or job elimination will be used to calculate the
pro-rated incentive award in those specific circumstances. All proration of
incentive awards will be calculated based on whole month participation. If an
employee becomes eligible to participate in the Plan, transfers between Plans,
changes target participation in the Plan, or becomes ineligible to participate
in the Plan between the first day of the month and the 15th of the month, the
incentive award will be calculated based on full month participation. If the
eligibility change occurs between the 16th of the month and the end of the
month, the incentive award will be calculated beginning with the full calendar
month following the change. Eligible Participants who join the Company on or
after October 1st will receive a prorated award, if earned, with the individual
portion of the award calculated at target performance. There will be no award
made for employees hired after December 15th of the Plan Year. “Cause” Defined:
   For purposes of this Agreement, “Cause” means a Participant’s (i) willful
failure to perform substantially a Participant’s duties; (ii) willful or serious
misconduct that has caused, or could reasonably be expected to result in,
material injury to the business or reputation of the Company; (iii) conviction
of, or entering a plea of guilty or nolo contendere to, a crime constituting a
felony; (iv) breach of any written covenant or agreement with the Company, any
material written policy of the Company or any Company code of conduct or code of
ethics, or (v) failure to cooperate with the Company in any internal
investigation or administrative, regulatory or judicial proceeding. Repayment
Provision:    The Participant in this Plan agrees and acknowledges that this
Plan is subject to any policies that the Compensation Committee of the Dean
Foods Board of Directors may adopt from time to time with respect to the
repayment to the Company of any benefit received pursuant to this Plan,
including “clawback” policies.

 

9